In the
    United States Court of Appeals
                For the Seventh Circuit
                          ____________

No. 06-2407
ASTER WORKU GEBREEYESUS,
                                                        Petitioner,
                                v.

ALBERTO R. GONZALES,
                                                       Respondent.
                          ____________
                    Petition for Review of an Order
                of the Board of Immigration Appeals.
                            No. A79 257 093
                          ____________
     ARGUED FEBRUARY 28, 2007—DECIDED APRIL 6, 2007
                     ____________


    Before RIPPLE, MANION, and KANNE, Circuit Judges.
   KANNE, Circuit Judge. Aster Worku Gebreeyesus, an
Ethiopian citizen of Amhara ethnicity, petitions for re-
view of the order of the Board of Immigration Appeals
denying her motion to reopen her claims for asylum,
withholding of removal, and relief under the Convention
Against Torture. Worku1 originally claimed that Ethiopian
authorities imprisoned and beat her because she and her
first husband participated in a government opposition
group, the All Amhara People’s Organization (“AAPO”).
After the BIA affirmed the Immigration Judge’s denial of


1
    The petitioner uses “Worku” as her surname.
2                                                 No. 06-2407

her claims, Worku moved to reopen the proceedings
based on evidence that conditions in Ethiopia had deterio-
rated for government opponents. Because the BIA did not
consider Worku’s evidence and did not explain why her
new evidence was insufficient to change the outcome of the
proceedings, we grant the petition and remand.


                         I. History
  Since 1991 a coalition called the Ethiopian People’s
Revolutionary Democratic Front (EPRDF) has controlled
the Ethiopian government. The EPRDF is comprised
mostly of ethnic Tigrayans. Worku, by contrast, is a
member of the Amhara ethnic group.2 She opposes the
EPRDF and alleges that it persecutes ethnic Amharas.
  Worku arrived in the United States on a visitor’s visa
in 2000 and applied for asylum three months later,
claiming past persecution based on her support of the
AAPO and her Amhara ethnicity. In support of her appli-
cation, Worku submitted evidence that she, her father, and
her husband belonged to the AAPO, a political group that
Worku describes as devoted to promoting democracy and
protecting the Amharic people from government oppres-
sion. She stated that the EPRDF imprisoned her father
and husband during the 1990s and both of them died in
prison. Worku claimed that on several occasions police
detained and interrogated her about her AAPO activities,
and that beginning in late 1999 she was imprisoned for
seven months. She claimed that police verbally and


2
  Although the Ethiopian population is 25% Amhara and only 7%
Tigre, see U.S. Dep’t of State, Background Note: Ethiopia (Dec.
2006), http://www.state.gov/r/pa/ei/bgn/2859.htm., the Tigrayans
dominate the EPRDF, see U.S. Dep’t of State, Country Reports
on Human Rights Practices: Ethiopia 2002 (March 31, 2003).
No. 06-2407                                               3

physically abused her throughout her detention, and that
when she was finally released on bail, she fled to the
United States.
  The IJ did not believe Worku’s story. He found that
inconsistencies between her testimony and other record
evidence discredited her, and he questioned the authentic-
ity of the documents she submitted to demonstrate her
AAPO membership. Because he found her claims unper-
suasive, the IJ denied her application and ordered her
removed. Worku appealed, and the BIA affirmed in May
2005. She filed a motion to reopen based on her marriage
to a U.S. citizen later that year; the BIA denied the mo-
tion because it was filed out of time.
  Worku filed the current motion to reopen in March 2006,
arguing that changed circumstances in Ethiopia qualify
her for an exception to the time and numerical limitation
requirement of 8 C.F.R. § 1003.2(c)(3)(ii). As evidence of
these changed conditions, Worku submitted numerous
reports and articles describing a government crackdown
against opposition parties after the May 2005 national
elections in which the EPRDF won a third consecutive five-
year term. Many opposition parties refused to accept the
election results, and the EPRDF began the crackdown
after the Coalition for Unity and Democracy (“CUD”)—a
political opposition group—called for widespread protests.
The 2005 State Department Country Report on Ethiopia,
for instance, addressed the post-election violence gener-
ally, stating that “authorities arbitrarily detained, beat,
and killed opposition members [and] ethnic minorities . . .”
and that “attacks by police, the army, and militia against
members of the opposition and the general public esca-
lated . . . .” It also reported that security forces began
targeting those suspected of sympathizing with the
opposition.
  Worku also submitted evidence that these changed
conditions gave her reason to fear that she would be
4                                              No. 06-2407

targeted for persecution if returned to Ethiopia. That
evidence included two letters from her brother: the first
stating that in November 2005 police entered her family’s
home and arrested another brother (who was an active
CUD member), and the second reporting that their home
was under close government surveillance. Worku also
presented a letter from the Chairman of the Chicago
Chapter of the Ethiopian National Congress, stating
that Worku’s activities in the United States would “un-
questionably jeopardize her safety should she be forced to
go to Ethiopia.” Her own affidavit reiterated her fears that
she would be targeted and mistreated upon return due to
the changed conditions, the EPRDF’s detention of her
brother and surveillance of her home, and her activities
while in exile.
  The BIA denied Worku’s motion to reopen, summarily
finding no evidence of changed conditions. The BIA noted
that her brother’s letters were neither sworn nor authenti-
cated and stated that “particularly in view of the [IJ]’s
adverse credibility determination . . . [the new evidence]
is insufficient to change the result of our previous deci-
sion.”


                      II. Analysis
  Worku argues that the BIA ignored her evidence of
changed country conditions and abused its discretion by
rejecting that evidence without explanation. She argues
that the BIA also abused its discretion in finding that her
new evidence would not change the outcome of her claims
for asylum, withholding of removal, and protection under
the CAT. Specifically, she argues that this finding lacks
a rational basis and is based on improper credibility
determinations.
  The BIA may reopen removal proceedings if the appli-
cant submits material evidence of changed country condi-
No. 06-2407                                               5

tions that was not available and could not have been
presented at her prior hearing. 8 C.F.R. § 1003.2(c)(3)(ii);
Lin v. Gonzales, 435 F.3d 708, 710 (7th Cir. 2006). We
review the BIA’s denial of a motion to reopen for abuse of
discretion only. Gomes v. Gonzales, 473 F.3d 746, 752 (7th
Cir. 2007). The BIA is required, however, “to issue opinions
with rational explanations and adequate analysis of the
record,” see Kay v. Ashcroft, 387 F.3d 664, 674 (7th Cir.
2004) (citation omitted), and to “announce its decision
in terms sufficient to enable a reviewing court to perceive
that it has heard and thought and not merely reacted,” see
Mansour v. INS, 230 F.3d 902, 908 (7th Cir. 2000) (citation
omitted).
   Here, the government concedes that the BIA “did not
devote much discussion to Ms. Worku’s motion,” but that
is an understatement; the BIA gave no reasoned explana-
tion for its finding that Worku had not provided evidence
of changed conditions. Its rejection of the State Depart-
ment Country Report is particularly questionable; we
recently held that the BIA abused its discretion by fail-
ing to articulate any reasons for rejecting evidence of
changed conditions in Ethiopia, and particularly for
ignoring the very same country report which states that
the EPRDF has become more aggressive in cracking down
on opposition protestors since the May 2005 elections. See
Kebe v. Gonzales, 473 F.3d 855, 857-58 (7th Cir. 2007). At
oral argument the government attempted to distinguish
Kebe on the basis that the petitioner in that case, unlike
Worku, was a member of a particular opposition group
called the Oromo Liberation Front (“OLF”). That distinc-
tion is beside the point, however; the country report did
not single out the OLF as the only opposition group
targeted for increased repression. The significance of our
decision in Kebe for this case is that the BIA’s blanket
rejection of Worku’s evidence calls into question whether
it even considered that evidence, and without any explana-
6                                                  No. 06-2407

tion, its decision is unreviewable. See id. at 857-58 (and
cases cited therein).
   The BIA also concluded that Worku’s new evidence
would not change the result of her case, but the only two
reasons it gave to support that conclusion are flawed.
First, it stated that Worku’s brother’s letters were “neither
sworn nor authenticated.” Although official records re-
quire authentication, see 8 C.F.R. § 287.6, that rule does
not apply to unsworn statements of facts or letters from
family members, see Jiang v. Gonzales, 474 F.3d 25, 29
(1st Cir. 2007); see also Rizal v. Gonzales, 442 F.3d 84, 91
(2d Cir. 2006); Georgis v. Ashcroft, 328 F.3d 962, 969 (7th
Cir. 2003). Second, the BIA reasoned that the new evi-
dence, “particularly in view of the [IJ]’s adverse credibil-
ity determination which this Board affirmed,” was insuf-
ficient to change the result of its previous decision. But
Worku may “prevail on a theory of future persecution
despite an IJ’s adverse credibility ruling as to past perse-
cution, so long as the factual predicate of [her] claim of
future persecution is independent of the testimony that
the IJ found not to be credible.” Paul v. Gonzales, 444
F.3d 148, 154 (2d Cir. 2006) (emphasis omitted); see also
Mansour, 230 F.3d at 908-09 (noting that an adverse
credibility determination in the asylum context should not
“wash over” to a separate claim based on distinct facts).
The factual basis for Worku’s theory of future persecu-
tion—a government crackdown against opposition sympa-
thizers including her brother—is distinct from her evi-
dence of past persecution concerning her detention and
beating for participating in the AAPO.3 Given these


3
   The BIA’s reliance on the prior adverse credibility finding is
especially unsound because it ignored the facts in Worku’s af-
fidavit supporting her theory of future persecution. In that
affidavit, Worku stated that she feared being targeted by the
                                                  (continued...)
No. 06-2407                                                    7

distinct facts, the prior adverse finding need not under-
mine Worku’s theory of future persecution.
  The government argues that the BIA correctly deter-
mined that Worku’s new evidence would not change the
outcome of the case because she did not show that the
EPRDF targets the Amhara people or that she reason-
ably fears persecution based on her activities in exile or
her brother’s imprisonment. But under the Chenery
doctrine, the government may not defend the BIA’s
decision on grounds that are not stated—or at least
discernible—in the decision itself. See Mengistu v. Ash-
croft, 355 F.3d 1044, 1046-47 (7th Cir. 2004) (discussing
SEC v. Chenery Corp., 332 U.S. 194 (1947)). The principal
bases for the BIA’s decision were the lack of authentica-
tion of the brother’s letters and the prior adverse credibil-
ity finding; the BIA said nothing about the EPRDF’s
treatment of the Amhara people or the reasonableness of
her fears of future persecution. Because “judges cannot
resolve administrative litigation on grounds that the
agency ignored,” and because the reasons the BIA sup-
plied are deficient, remand is warranted. See Banks v.
Gonzales, 453 F.3d 449, 451 (7th Cir. 2006).
  This court could overlook the Chenery violation if the
BIA’s errors were harmless, see Mengistu, 355 F.3d at
1047, but that is not the case here. Worku submitted
evidence not only that conditions for EPRDF opponents
have changed, but that the government has targeted her



3
  (...continued)
government based on her brother’s detention and her status
as an exile supporting the opposition movement. At the motion
to reopen stage, unless the BIA finds Worku’s affidavit “inher-
ently unbelievable,” it must accept the affidavit’s veracity. See
Fessehaye v. Gonzales, 414 F.3d 746, 755 (7th Cir. 2005) (quoting
Ordonez v. INS, 345 F.3d 777, 786 (9th Cir. 2003)).
8                                               No. 06-2407

family members and put her home under surveillance as a
result of her brothers’ political activities. Worku also
presented evidence corroborating that she has played a
leadership role in protesting the EPRDF while in the
United States, and that the EPRDF imputes opposition
opinions to Ethiopians in exile. This evidence may or may
not entitle Worku to relief, “[b]ut these are puzzles for the
immigration judge to try to unravel in the first instance,
and not a reviewing court.” See Lian v. Ashcroft, 379 F.3d
457, 461 (7th Cir. 2004); Mengistu, 355 F.3d at 1048.


                     III. Conclusion
  The BIA abused its discretion by failing to explain its
denial of Worku’s motion to reopen. We therefore grant
her petition for review and remand.

A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—4-6-07